MEMORANDUM**
Florica Georgescu appeals pro se the district court’s judgment dismissing her action alleging violations of 42 U.S.C. § 1983, the Racketeer Influenced and Corrupt Organizations Act, and fraud. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim upon which relief may be granted, see Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir.2001), and affirm.
The district court properly dismissed Georgescu’s federal action based on the doctrine of res judicata because Georges-cu’s current claims either were or could have been litigated in a prior state action that involved the same parties and resulted in a judgment on the merits. See Monterey Plaza Hotel Ltd. P’ship v. Local 483 of the Hotel Employees & Rest. Employees Union, AFL-CIO, 215 F.3d 923, 927-928 (9th Cir.2000).
Georgescu’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.